Case 1:19-cv-05997-VEC Document 49-9 Filed 10/23/20 Page 1 of 7




        EXHIBIT 9
Case 1:19-cv-05997-VEC Document 49-9 Filed 10/23/20 Page 2 of 7
Case 1:19-cv-05997-VEC Document 49-9 Filed 10/23/20 Page 3 of 7




                                                          012ÿ444567
Case 1:19-cv-05997-VEC Document 49-9 Filed 10/23/20 Page 4 of 7




                                                          012ÿ444567
Case 1:19-cv-05997-VEC Document 49-9 Filed 10/23/20 Page 5 of 7




                                                          012ÿ444567
Case 1:19-cv-05997-VEC Document 49-9 Filed 10/23/20 Page 6 of 7




                                                          012ÿ444567
Case 1:19-cv-05997-VEC Document 49-9 Filed 10/23/20 Page 7 of 7




                                                          012ÿ444564
